DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1-4, 6-8, 12, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2010/0180994, of record).
As best depicted in Figures 73 and 74, Yamaguchi is directed to a tire construction including at least one notch or lug groove 130B that extends radially inward from a ground contacting tread portion and axially inward from an axially side of the tire.  Yamaguchi further teaches the inclusion of at least one protrusion or wear indicator 17 within said groove, wherein said indicators can extend partially across respective groove sidewalls (axially extending) without being present at a notch base (Figure 78 and Paragraph 352).  It is emphasized that a fair reading of Yamaguchi suggests that the arrangements depicted in Figures 75-79 are equally applicable to embodiments in which said indicators are located in notches or lug grooves.  Additionally, the claims as currently drafted fail to structurally distinguish the claimed wear indicator from the protrusions of Yamaguchi.  
Lastly, with respect to claims 1, 12, and 20, a plurality of geometries have a semicircular cross section in at least one region of the protrusions.  For example, a radially innermost surface or face and a radially outermost surface or face of protrusion 17 in Figure 26 have a 
Regarding claims 3 and 12, wear indicators 17 are positioned at a variety of circumferential locations.  It is unclear how the claim language defines over such an interpretation.
With respect to claims 4 and 12, Figure 78, for example, depicts the presence of wear indicators 17 at different radial locations.
Regarding claims 6-8 and 14-16, indicators 17 can be positioned with notches or lug grooves 130 B as well as circumferential grooves 130A.  Additionally, either sidewall can be viewed as being an axially innermost sidewall or an axially outermost sidewall (characterization is a function of the manner in which the tire is mounted on a wheel).  Figure 78 depicts the inclusion of wear indicators on first and second sidewalls (axially inner and axially outer sidewalls).
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi.
As best depicted in Figures 73 and 74, Yamaguchi is directed to a tire construction including at least one notch or lug groove 130B that extends radially inward from a ground contacting tread portion and axially inward from an axially side of the tire.  Yamaguchi further teaches the inclusion of at least one protrusion or wear indicator 17 within said groove, wherein said indicators can extend partially across respective groove sidewalls (axially extending) without being present at a notch base (Figure 78 and Paragraph 352).  While Figure 80 depicts a construction in which wear indicators are present at a notch base, a fair reading of Yamaguchi suggests that the arrangements depicted in Figures 75-79 are equally applicable to embodiments in which said indicators are located in notches or lug grooves.  One of ordinary skill in the art at the time of the invention would have found it obvious to arrange the wear indicators of Yamaguchi solely in respective sidewalls of lug groove 130b (claimed notch) given the general disclosure of Yamaguchi.  Lastly, the claims as currently drafted fail to structurally distinguish the claimed wear indicator from the protrusions of Yamaguchi.  
Regarding claims 3 and 12, wear indicators 17 are positioned at a variety of circumferential locations.  It is unclear how the claim language defines over such an interpretation.
With respect to claims 4 and 12, Figure 78, for example, depicts the presence of wear indicators 17 at different radial locations.
Regarding claims 6-8 and 14-16, indicators 17 can be positioned with notches or lug grooves 130 B as well as circumferential grooves 130A.  Additionally, either sidewall can be 
As to claims 9-11 and 17-19, Yamaguchi teaches a general relationship between a height H of said indicators and a radial distance “e”.  More particularly, a ratio H/e is between 0.1 and 3 and height H varies between 0.3 mm and 15 mm (Paragraphs 113 and 122).  Using H=0.3 mm, radial distance “e” varies between 0.1 mm and 3 mm.  Using H=15 mm, radial distance “e”” varies between 5 mm and 150 mm.  It is evident that the general range of Yamaguchi full encompasses the claimed distances.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a radial distance in accordance to the claims given the general disclosure of Yamaguchi, there being no conclusive showing of unexpected results for the claimed distances.  
It is further noted that the claims are directed to absolute dimensions and it is well taken that tire dimensions are highly dependent on the intended use of the tire and ultimately the tire size.  For example, larger tire constructions would be expected to have grooves or notches with larger depths or radial heights, as compared to smaller tire constructions.  One of ordinary skill in the art at the time of the invention would have found it obvious to include radial distances as required by the claims in any number of tire constructions.  Also, while the general disclosure of radial distances (by Yamaguchi) appears to be in relation to sidewall containing indicators, a fair reading of Yamaguchi suggests the general order of radial separations when indicators are provided.  It is emphasized that radial distances in accordance 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-4, 6-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 5, 2021